

	

		II

		109th CONGRESS

		1st Session

		S. 1297

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Corzine (for

			 himself, Mr. Bingaman, and

			 Ms. Landrieu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to reduce the work hours and increase the supervision of

		  resident-physicians to ensure the safety of patients and resident-physicians

		  themselves.

	

	

		1.Short titleThis Act may be cited as the

			 Patient and Physician Safety and

			 Protection Act of 2005.

		2.FindingsCongress finds the following:

			(1)The Federal Government, through the

			 medicare program, pays approximately $8,000,000,000 per year solely to train

			 resident-physicians in the United States, and as a result, has an interest in

			 assuring the safety of patients treated by resident-physicians and the safety

			 of resident-physicians themselves.

			(2)Resident-physicians spend as much as 30 to

			 40 percent of their time performing activities not related to the educational

			 mission of training competent physicians.

			(3)The excessive numbers of hours worked by

			 resident-physicians is inherently dangerous for patient care and for the lives

			 of resident-physicians.

			(4)The scientific literature has consistently

			 demonstrated that the sleep deprivation of the magnitude seen in residency

			 training programs leads to cognitive impairment.

			(5)A substantial body of research indicates

			 that excessive hours worked by resident-physicians lead to higher rates of

			 medical error, motor vehicle accidents, depression, and pregnancy

			 complications.

			(6)The medical community has not adequately

			 addressed the issue of excessive resident-physician work hours.

			(7)The Federal Government has regulated the

			 work hours of other industries when the safety of employees or the public is at

			 risk.

			(8)The Institute of Medicine has found that as

			 many as 98,000 deaths occur annually due to medical errors and has suggested

			 that 1 necessary approach to reducing errors in hospitals is reducing the

			 fatigue of resident-physicians.

			3.Revision of medicare

			 hospital conditions of participation regarding working hours of medical

			 residents, interns, and fellows

			(a)In

			 generalSection 1866 of the

			 Social Security Act (42 U.S.C. 1395cc)

			 is amended—

				(1)in subsection (a)(1)—

					(A)by striking and at the end

			 of subparagraph (U);

					(B)by striking the period at the end of

			 subparagraph (V) and inserting , and; and

					(C)by inserting after subparagraph (V) the

			 following new subparagraph:

						

							(W)in

				the case of a hospital that uses the services of postgraduate trainees (as

				defined in subsection (k)(4)), to meet the requirements of subsection

				(k).

							;

				and

					(2)by adding at the end the following new

			 subsection:

					

						(k)(1)(A)In order that the working conditions and

				working hours of postgraduate trainees promote the provision of quality medical

				care in hospitals, as a condition of participation under this title, each

				hospital shall establish the following limits on working hours for postgraduate

				trainees:

									(i)Subject to subparagraphs (B) and (C),

				postgraduate trainees may work no more than a total of 24 hours per

				shift.

									(ii)Subject to subparagraph (C), postgraduate

				trainees may work no more than a total of 80 hours per week.

									(iii)Subject to subparagraph (C), postgraduate

				trainees—

										(I)shall have at least 10 hours between

				scheduled shifts;

										(II)shall have at least 1 full day out of every

				7 days off and 1 full weekend off per month;

										(III)subject to subparagraph (B), who are

				assigned to patient care responsibilities in an emergency department shall work

				no more than 12 continuous hours in that department;

										(IV)shall not be scheduled to be on call in the

				hospital more often than every third night; and

										(V)shall not engage in work outside of the

				educational program that interferes with the ability of the postgraduate

				trainee to achieve the goals and objectives of the program or that, in

				combination with the program working hours, exceeds 80 hours per week.

										(B)(i)Subject to clause (ii), the Secretary shall

				promulgate such regulations as may be necessary to ensure quality of care is

				maintained during the transfer of direct patient care from 1 postgraduate

				trainee to another at the end of each shift.

									(ii)Such regulations shall ensure that, except

				in the case of individual patient emergencies, the period in which a

				postgraduate trainee is providing for the transfer of direct patient care (as

				referred to in clause (i)) does not extend such trainee’s shift by more than 3

				hours beyond the 24-hour period referred to in subparagraph (A)(i) or the

				12-hour period referred to in subparagraph (A)(iii)(III), as the case may

				be.

									(C)The work hour limitations under

				subparagraph (A) and requirements of subparagraph (B) shall not apply to a

				hospital during a state of emergency declared by the Secretary that applies

				with respect to that hospital.

								(2)The Secretary shall promulgate such

				regulations as may be necessary to monitor and supervise postgraduate trainees

				assigned patient care responsibilities as part of an approved medical training

				program, as well as to assure quality patient care.

							(3)Each hospital shall inform postgraduate

				trainees of—

								(A)their rights under this subsection,

				including methods to enforce such rights (including so-called whistle-blower

				protections); and

								(B)the effects of their acute and chronic

				sleep deprivation both on themselves and on their patients.

								(4)For purposes of this subsection, the term

				postgraduate trainee means a postgraduate medical resident,

				intern, or

				fellow.

							.

				(b)Designation

				(1)In

			 generalThe Secretary of

			 Health and Human Services (in this subsection referred to as the

			 Secretary) shall designate an individual within the Department

			 of Health and Human Services to handle all complaints of violations that arise

			 from a postgraduate trainee (as defined in paragraph (4) of

			 section

			 1886(k) of the Social Security

			 Act, as added by subsection (a), who reports that the hospital

			 operating the medical residency training program for which the trainee is

			 enrolled is in violation of the requirements of such section.

				(2)Grievance

			 rightsA postgraduate trainee

			 may file a complaint with the Secretary concerning a violation of the

			 requirements under such section 1886(k). Such a complaint may be filed

			 anonymously. The Secretary may conduct an investigation and take corrective

			 action with respect to such a violation.

				(3)Enforcement

					(A)Civil money

			 penalty enforcementSubject

			 to subparagraph (B), any hospital that violates the requirements under such

			 section 1886(k) is subject to a civil money penalty not to exceed $100,000 for

			 each medical residency training program operated by the hospital in any 6-month

			 period. The provisions of

			 section

			 1128A of the Social Security

			 Act (other than subsections (a) and (b)) shall apply to civil money

			 penalties under this paragraph in the same manner as they apply to a penalty or

			 proceeding under section 1128A(a) of such Act.

					(B)Corrective

			 action planThe Secretary

			 shall establish procedures for providing a hospital that is subject to a civil

			 monetary penalty under subparagraph (A) with an opportunity to avoid such

			 penalty by submitting an appropriate corrective action plan to the

			 Secretary.

					(4)Disclosure of

			 violations and annual reportsThe individual designated under paragraph

			 (1) shall—

					(A)provide for annual anonymous surveys of

			 postgraduate trainees to determine compliance with the requirements under such

			 section 1886(k) and for the disclosure of the results of such surveys to the

			 public on a medical residency training program specific basis;

					(B)based on such surveys, conduct appropriate

			 on-site investigations;

					(C)provide for disclosure to the public of

			 violations of and compliance with, on a hospital and medical residency training

			 program specific basis, such requirements; and

					(D)make an annual report to Congress on the

			 compliance of hospitals with such requirements, including providing a list of

			 hospitals found to be in violation of such requirements.

					(c)Whistleblower

			 protections

				(1)In

			 generalA hospital covered by

			 the requirements of section 1866(k) of the

			 Social Security Act, as added by

			 subsection (a), shall not penalize, discriminate, or retaliate in any manner

			 against an employee with respect to compensation, terms, conditions, or

			 privileges of employment, who in good faith (as defined in paragraph (2)),

			 individually or in conjunction with another person or persons—

					(A)reports a violation or suspected violation

			 of such requirements to a public regulatory agency, a private accreditation

			 body, or management personnel of the hospital;

					(B)initiates, cooperates, or otherwise

			 participates in an investigation or proceeding brought by a regulatory agency

			 or private accreditation body concerning matters covered by such

			 requirements;

					(C)informs or discusses with other employees,

			 with a representative of the employees, with patients or patient

			 representatives, or with the public, violations or suspected violations of such

			 requirements; or

					(D)otherwise avails himself or herself of the

			 rights set forth in such section or this subsection.

					(2)Good faith

			 definedFor purposes of this

			 subsection, an employee is deemed to act in good faith if the

			 employee reasonably believes—

					(A)that the information reported or disclosed

			 is true; and

					(B)that a violation has occurred or may

			 occur.

					(d)Effective

			 dateThe amendments made by

			 subsection (a) shall take effect on the first July 1 that begins at least 1

			 year after the date of enactment of this Act.

			4.Additional funding for

			 hospital costsThere are

			 hereby appropriated to the Secretary of Health and Human Services such amounts

			 as may be required to provide for additional payments to hospitals for their

			 reasonable additional, incremental costs incurred in order to comply with the

			 requirements imposed by this Act (and the amendments made by this Act).

		

